Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11, 13-16, 18, 23, 28, 31, 34-35, 40, 45, 49, 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1 which recites, “flat” inflatable chambers fails to derive support in the original filed specification. Applicant fails to provide the support for this limitation and Examiner was not able to find any support for this limitation. Thus, claim 1 lacks written description requirement. 
In claim 11 which recites, “to form a pattern defining flat inflatable chambers” fails to derive support in the original filed specification. Applicant fails to provide the support for this limitation and Examiner was not able to find any support for this limitation. Thus, claim 11 lacks written description requirement. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-10, 19-20,  34-35, 38, 40, 45, 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Kannankeril (US 2006/0210773) in view of Siddiqui (US 2014/0134446) or Jones et al. (US 5882749), further evidence by http://www.dupont.com//content/dam/dupont/products-and-services/packaging-materials-and-solutions/packaging-materials-and-solutions-landing/documents/bynel_4164.pdf
Regarding claims 1-7, 20, 38, 40, 45, Kannankeril discloses an inflatable article has a first film (first ply) bonded to a second film (second ply) so as to provide between the first film and the second film a plurality of inflatable chambers (title). The multilayer film comprising the overlaid plies each ply comprising a gas barrier layer of a first polymer material such as polyamide or EVOH and a heat seal layer bonded directly to 
As Kannankeril discloses gas barrier layer of a first polymer such as polyamide or EVOH and a seal layer bonded directly to the gas barrier layer made of second polymer LLDPE, it therefore would be obvious that both first and second polymer would intrinsically be incompatible for producing high adhesion bonds during coextrusion. 
However, Kannankeril fails to disclose that the seal layer comprises a maleic anhydride LLDPE.
Whereas, Siddiqui discloses high oxygen and water barrier multilayer film (title). The multilayer film comprising a fourth layer comprising polyamide and PVA and a layer directly bonded to the gas barrier fourth layer is the third layer comprising LLDPEs (abstract, Fig 1). The third layer is comprised of a blend of LLDPE and maleic anhydride 
Alternatively, Jones discloses an easy opening reclosable package (title). Jones discloses a multi-layer film comprising an adhesive layer comprising a blend of LLDPE and a maleic anhydride modified LLDPE and an oxygen barrier layer 44 (col. 11, lines 40-50).
It would have been obvious to one of ordinary skill in the art at the time of the Application was filed to include maleic anhydride modified LLDPE as taught by Siddiqui or Jones in the seal layer of Kannankeril motivated by the desire to have improved thermal resistance, toughness and adhesive properties (http://www.dupont.com//content/dam/dupont/products-and-services/packaging-materials-and-solutions/packaging-materials-and-solutions-landing/documents/bynel_4164.pdf) 
As Kannankeril in view of Siddiqui or Jones discloses seal layer bonded directly to the gas barrier layer made of second polymer maleic anhydride modified LLDPE and third polymer EVOH as presently claimed, it therefore would be obvious that the film would intrinsically have a peel strength of greater than about 200 grams force in a 180 degree peel strength test and the film would intrinsically improve the bonding of the seal layer to the barrier layer compared to bonding of the second polymer material unblended to the barrier layer and renders the seal layer capable of producing a high adhesion bond to the first polymer during coextrusion and bond between the seal layer and the barrier layer is high adhesion bond and third polymer would intrinsically enhance the bonding between the barrier layer and seal layer. 
Although Kannankeril in view of Kitahara does not disclose the first polymer to the third polymer in the claimed ratio. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to have desired gas barrier properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).
Regarding claims 9-10, However, the recitation in the claims that the multilayer film is “configured such that when chambers are inflated and heat sealed to provide air cushions, the air cushion displays less than about 3% loss in a creep test over 7 days at a 0.1 psi load and less than about 9% loss under vacuum/altitude testing under a pressure of -13 inches of Hg” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Kannankeril disclose multilayer film of an inflated chambers as presently claimed, it is clear that the multilayer film of an inflated chambers of 
Alternatively, as Kannankeril discloses inflatable flexible cellular cushioning article made from two films sealed together in a pattern providing a plurality of inflatable chambers (para 0006), it therefore would be obvious that air cushions would intrinsically display less than about 3% loss in a creep test over 7 days at a 0.1 psi load and less than about 9% loss under vacuum/altitude testing under a pressure of -13 inches of Hg. 
Regarding claim 19, Kannankeril discloses the multilayer film comprising the overlaid plies each ply comprising a gas barrier layer of a first polymer material such as polyamide or EVOH (have impermeability to gas) and a heat seal layer bonded directly to the gas barrier layer and made of a polymer blend material comprising second polymer material (LLDPE), LDPE, ethylene alpha olefin copolymer (para 0019-0021, 0091)
Regarding claims 34-35, although Kannankeril in view of Kitahara does not disclose the percent of third polymer being less than about 2.5 wt%. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to have desired gas barrier properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).
Regarding claims 35, As Kannankeril in view of Kitahara discloses seal layer bonded directly to the gas barrier layer made of second polymer LDPE and third polymer EVOH in claimed amounts as presently claimed, it therefore would be obvious that the film would intrinsically have a peel strength of greater than about 200 grams force in a 180 degree peel strength test. 
The Patent and Trademark Office can require Applicant to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on Applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 U.S.P.Q. 431 (CCPA 1977).
Regarding claims 49-50, Kannankeril discloses the first film comprises a seal layer and an O.sub.2-barrier layer, and the second film comprises a seal layer and an O.sub.2-barrier layer. While the first film and/or the second film may further comprise a tie layer between the seal layer and the O.sub.2-barrier layer (para 0020). The incorporation of tie layer is an optional feature in the primary reference Kannankeril. Further, “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). Kannankeril discloses a multilayer film comprising the overlaid plies each ply comprising a gas 
Regarding claim 51, Kannankeril discloses a preferred multilayer film structure for the film or films to be bonded together to make the inflatable cushioning article a symmetrical A/B/C/B/A layer arrangement having a total thickness of 1.5 mils. The A layers together make up 86 percent of the total thickness (each layer having a thickness of 43%, as preferably the layer thickness is also symmetrical), each of the B layers making up 2% of the total thickness, and the C layer making up 10% of the total thickness (para 0084). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).

Claims 11, 13-16, 18, 23, 28, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kannankeril (US 2006/0210773) in view of Kitahara et al. (US 2009/0048397). 
Regarding claims 11, 13-16, Kannankeril discloses an inflatable article has a first film bonded to a second film so as to provide between the first film and the second film a plurality of inflatable chambers (title). The multilayer film comprising the first film and the second film comprising a gas barrier layer of a first polymer material such as polyamide or EVOH (have impermeability to gas) and a heat seal layer bonded directly to the gas barrier layer and made of a polymer blend material comprising second polymer material (LLDPE), LDPE, ethylene alpha olefin copolymer (para 0019-0021, 0091). As used herein, the term "seal" refers to any seal of a first region of a film surface to a second region of a film surface.  The first and second regions can be on the same or different films (para 0052), which meets the limitation of seal layer composition and position within the multilayer film adapted for sealing the seal layer to another seal layer of the same composition on the same or second multilayer film. 
However, the recitation in the claims that the seal layer composition is “for forming a pattern defining flat inflatable chambers” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Kannankeril in view of Kitahara disclose multilayer film comprising seal 
However, Kannankeril fails to disclose that the gas barrier layer comprises a third polymer material. 
Whereas, Kitahara discloses an oxygen absorbing resin composition which is excellent in oxygen absorption (abstract). The resin composition is used in a multilayer structure (title). The multilayer structure comprises resins for use in the gas barrier material layer which includes polyamide resins, acid-modified polyethylene that has been modified with maleic anhydride and their mixtures thereof (para 0136).
It would have been obvious to one of ordinary skill in the art at the time of the Application was filed to include maleic anhydride modified polyethylene as taught by Kitahara in the gas barrier layer of Kannankeril motivated by the desire to have improved gas barrier properties. 
As Kannankeril in view of Kitahara discloses seal layer bonded directly to the gas barrier layer made of second polymer LLDPE and gas barrier layer made of third polymer maleic anhydride LLDPE and first polymer as presently claimed, it therefore would be obvious that third polymer would improve the material property of the respective primary material so that the seal layer is bondable directly to the barrier layer with high adhesion by coextrusion. 
As Kannankeril discloses gas barrier layer of a first polymer such as polyamide or EVOH and a third polymer material such as maleic anhydride modified LLDPE and a 

Regarding claim 18, although Kannankeril in view of Kitahara does not disclose the first polymer to the third polymer in the claimed ratio. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to have desired gas barrier properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).

Regarding claims 23, Kannankeril discloses multilayer film comprising the first film and the second film comprising a gas barrier layer of a first polymer material such as polyamide or EVOH (have impermeability to gas) and a heat seal layer bonded directly to the gas barrier layer and made of a polymer blend material comprising second polymer material (LLDPE), LDPE, ethylene alpha olefin copolymer (para 0019-0021, 0091). The first film comprising a seal layer and an O2 barrier layer and the second film comprising a seal layer and a O2 barrier layer (para 0020). The first film comprises first and second outer layers (para 0021), which can be a plurality of sub layers of similar composition. 
Regarding claims 28, Kannankeril discloses the gas barrier layer of the first and the second film have the same layer thickness and the same composition and comprises at least one member selected from the group consisting of polyamide and EVA copolymer (third polymer of the present invention). 
Regarding claim 31, Kannankeril discloses an inflatable article has a first film (first ply) bonded to a second film (second ply) so as to provide between the first film and the second film a plurality of inflatable chambers (title). The multilayer film comprising the overlaid plies each ply comprising a gas barrier layer of a first polymer material such as polyamide or EVOH and a heat seal layer bonded directly to the gas barrier layer and made of a polymer blend material comprising second polymer material (LLDPE), LDPE, ethylene alpha olefin copolymer (para 0019-0021, 0091). The phrase "inflatable chamber" refers to a contiguous volume between two films bonded together to form an uninflated, inflatable article.  While the two films are preferably bonded to one another throughout the area between adjacent chambers, it is only necessary to bond the two films together along the perimeter of the inflatable chamber, so that upon sealing off the inflation channel after the chamber has been inflated, the inflation gas is retained within the chamber (para 0046).  

Response to Arguments
Applicant's arguments filed on 10/23/2020 have been fully considered but they are not persuasive.  
 Applicant argues that Kannankeril teaches away from an article having flat inflatable chambers by describing such structures as being disadvantageous, stating: See Kannankeril, ff[0004J. Kannankeril also contrasts the benefits of its formed regions (inflatable cells) with flat inflatable chambers by stating: “Relative to an unformed inflatable article, the formed regions impart increased cell height and increased cell volume, relative to an inflatable article made from unformed films.” See Kannankeril, ff[0006J. Siddiqui and Jones do not cure the deficiency of Kannankeril, at least because these references likewise fail to teach or suggest flat inflatable chambers, as presently claimed.
However, the disclosure in paragraph 0004 and 0006 of Kannankeril is not a part of the invention, it is disclosed in the background section of the reference and further, it is not clear how Kannankeril teaches against forming flat inflatable chambers. Kannankeril in the disclosure of their invention discloses the flat films used to form inflatable chambers (para 0045-0046). 
Applicant argues that as set forth in the specification, a multilayer film having a seal layer comprising the claimed ratio of second and third polymers achieves surprisingly advantageous results. For example, Figure 11 includes comparative results for Sample 1 (a multilayer film having a separate tie layer that serves to adhere a seal layer to a gas barrier layer) and Sample 3 (a multilayer film having a blended seal layer that adheres directly to a gas barrier layer without the intervention of a tie layer). Both Samples 1 and 3 exhibited very high peel force whereby the seal layer could not be separated from the gas barrier layer. This is a significant result because it shows that the claimed multilayer film was unexpectedly able to perform as well as, if not better See, e.g., Kannankeril, ff[0020] (“it is preferred that the first film and the second film each comprise the seal layer, the 02-barrier layer, and a tie layer between the seal layer and the 02-barrier layer”). Moreover, the claimed multilayer film not only exhibits a substantial peel force, but may also provide manufacturing advantages with respect to processing, costs, and materials by eliminating the need for a separate intermediary tie layer.
However, it should be noted that it is not clear from the examples how the ratio of the third polymer to the second polymer is critical and shows an unexpected properties. Applicant is requested to show a proper side by side comparison of the weight percent of third polymer and the second polymer as presently claimed and the comparative example with the weight percent outside the claimed range and the data should be in commensurate in scope with the scope of the present claim. Further,Kannankeril discloses the first film comprises a seal layer and an O.sub.2-barrier layer, and the second film comprises a seal layer and an O.sub.2-barrier layer. While the first film and/or the second film may further comprise a tie layer between the seal layer and the O.sub.2-barrier layer (para 0020). The incorporation of tie layer is an optional feature in the primary reference Kannankeril. Further, “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788